             Case 1:19-cv-02420-GHW Document 106 Filed 05/24/21 Page 1 of 1




Via ECF                                                              May 24, 2021

Hon. Gregory H. Woods
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007

       Re:     Shnyra, et al. v. State Street Bank and Trust Co., Inc., Case No. 19-cv-2420

Dear Judge Woods:

        We represent Plaintiffs. As Your Honor may recall, after Plaintiffs were pro se for several months,
my firm appeared on March 24, 2021. (ECF Nos. 104, 105) The parties now write jointly to request a 30-
day interim stay of discovery because, as explained below, the parties wish to explore possible resolution
and mediation.

        During a Court conference on March 30, 2021 (see 3/30/21 ECF Minute Entry), counsel agreed
to work together to resolve pending discovery disputes. Since then, my firm has worked diligently to get
up to speed, and counsel have sought to work through disputes and move forward pursuant to the current
discovery deadlines. Both sides have served deficiency letters and deposition notices, Plaintiffs made a
supplemental production, and counsel have had several calls to discuss outstanding issues.

       In the interim, counsel began to discuss the possibility of resolving this matter through mediation
before engaging in further costly discovery, which will include eight or more depositions. In that regard,
on or about May 13, I informed Defendant’s counsel that, based upon our review of the case as new
counsel, Plaintiffs were preparing to seek leave to amend the Complaint to add claims under the Equal
Pay Act, but that Plaintiffs would hold off doing so to allow further discussion regarding mediation.

       The parties now request a 30-day interim stay to continue discussing potential resolution and
mediation. During the interim stay, Plaintiffs will communicate an initial demand to Defendant,
Defendant will respond to the demand, and the parties will then consider proceeding with mediation. At
the end of the interim stay, the parties will provide the Court with a status update and either (1) jointly
request that the stay be continued to allow the parties time to complete mediation, or (2) inform the Court
that mediation will not proceed at this time and jointly request a revised discovery schedule.

       Accordingly, the parties jointly request a 30-day interim stay and an adjournment of the current
discovery deadlines sine die until the parties provide the Court with the aforementioned status update.

                                                             Respectfully submitted,

                                                             /s/ M. Todd Parker
cc: All counsel via ECF
